DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 16 November 2020 and 15 February 2021 have been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 14/991,307 and 14/323,163, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior-filed applications do not provide adequate support to recite “a specific sheet resistance always less than 10 kΩ” in claims 1, 9, and 17.
Furthermore, the prior-filed applications do not provide adequate support to recite “a conductive carbon with polymer component” in claims 1, 9, and 17.
Lastly, the prior-filed applications do not provide adequate support to recite “wherein the at least one of the first and second layers comprises a piezoresistive material” in claims 4 and 12.
Therefore, claims 1-2, 4, 6-12, and 14-17 are not entitled to the earlier filing dates and thus have a filing date of 03 April 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-2, 4, 6-12, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 9, and 17, there is no support in the specification to recite “a specific sheet resistance always less than 10 kΩ”. However, there is support in the specification to recite “a specific sheet resistance of less than 10 kΩ” (see, e.g., page 4, line 20). It is suggested that Applicant amend claims 1, 9, and 17 to read “a specific sheet resistance of less than 10 kΩ” in place of “a specific sheet resistance always less than 10 kΩ”.
Claims 2, 4, and 6-8 are rejected due to their dependency on claim 1. Claims 10-12 and 14-16 are rejected due to their dependency on claim 9.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1, “Hafiz”) in view of Gruner et al. (US 2014/0042390 A1, “Gruner”) and the evidence provided by Peng et al. (The sheet resistance of graphene under contact and its effect on the derived specific contact resistivity, “Peng”), Daniyan et al. (Electrical Properties of Nano-TiO2 Thin Film Using Spin Coating Method, “Daniyan”) and Iowa State University (EE 432/532 Sheet resistance).
With respect to claims 1 and 8-9, Hafiz discloses a layered structure comprising a substrate, a first layer over the substrate, and a second layer over the first layer, wherein the substrate and the second layer are conductive material and the first layer is an insulating material and wherein each of the first and second layers are no 
Hafiz does not disclose wherein the second layer comprises conductive material with polymer component.
Gruner teaches graphene flakes, which are made from carbon, possessing remarkable electronic properties ([0020]), i.e. are electrically conductive, and are embedded in a polymer binder such as polyvinylidene fluoride (PVDF) ([0075]). The graphene flakes in PVDF binder correspond to the conductive carbon flakes in polymer binder presently claimed.
Hafiz and Gruner are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Hafiz to be made from the graphene flakes in PVDF binder as taught by Gruner in order to provide a layer having improved fracture strength since graphene has a high fracture strength as noted by Gruner ([0020]).
While there is no explicit teaching from Hafiz in view of Gruner regarding the sheet resistance of the graphene flakes in PVDF binder, it is noted that Gruner teaches the amount of PVDF binder is 5 wt% ([0080]), i.e. there is 95 wt% graphene and TiO2 2 nanosheets have a sheet resistance of 2230 Ω/□ (R-film, Table 2, page 19, 2nd column, 2nd paragraph) As evidenced by Iowa State, sheet resistance has the formula Rs = ρ/t, where Rs is sheet resistance, ρ is resistivity with units Ω·m, and t is thickness with units m (Iowa State, 2nd equation and 2nd paragraph); therefore, sheet resistance has units Ω·m/m = Ω = Ω/□, and thus graphene has a sheet resistance of 1870 Ω (1.870 kΩ) and TiO2 has a sheet resistance of 2230 Ω (2.230 kΩ). It is the examiner’s position that given the small amount of PVDF present, there would not be a substantial impact on the sheet resistance of the graphene flakes and TiO2 in polymer binder given the large amount of graphene and TiO2 present (95 wt%), and thus the graphene flakes, i.e. conductive carbon flakes, and TiO2 in PVDF binder would have a sheet resistance in a range that overlaps or falls within with that presently claimed.
With respect to claims 2 and 10, Hafiz discloses wherein the substrate and first and second layers are biocompatible such that the layered structure is configured for implantation into the human body ([0031]).

    PNG
    media_image1.png
    358
    916
    media_image1.png
    Greyscale
With respect to claims 6 and 14, Hafiz discloses wherein the layered structure has a length defining first and second ends and wherein at least one of the first and second layers extends substantially the length of the layered structure and includes  
With respect to claims 7 and 15, Hafiz discloses the thickness of at least one of the first and second layers is in a range from 0.05 µm to 10 µm ([0031]).

    PNG
    media_image2.png
    218
    527
    media_image2.png
    Greyscale
With respect to claim 16, Hafiz discloses wherein the layered structure further comprises a conductive layer (see contact area 160, which is filled with conductive material [0060-0062] and Fig. 7 below). Since contact area 160 is filled with conductive material, then it would have been obvious to one of ordinary skill in the art to choose any conductive material, including a conductive carbon with polymer component, as the conductive material in order to provide a layer with desired resistance.
With respect to claim 17,
Hafiz does not disclose wherein the first layer comprises a conductive carbon with polymer component.
Gruner teaches graphene flakes, which are made from carbon, possessing remarkable electronic properties ([0020]), i.e. are electrically conductive, and are embedded in a polymer binder such as polyvinylidene fluoride (PVDF) ([0075]). The graphene flakes in PVDF binder correspond to the conductive carbon flakes in polymer binder presently claimed.
Hafiz and Gruner are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Hafiz to be made from the graphene flakes in PVDF binder as taught by Gruner in order to provide a layer having improved fracture strength since graphene has a high fracture strength as noted by Gruner ([0020]).
While there is no explicit teaching from Hafiz in view of Gruner regarding the sheet resistance of the graphene flakes in PVDF binder, it is noted that Gruner teaches the amount of PVDF binder is 5 wt% ([0080]), i.e. there is 95 wt% graphene and TiO2 nanosheets in the layer. As evidenced by Peng, the sheet resistance of graphene is 1870 Ω/□ (abstract). As evidenced by Daniyan, the sheet resistance of TiO2 nanosheets have a sheet resistance of 2230 Ω/□ (R-film, Table 2, page 19, 2nd column, 2nd paragraph) As evidenced by Iowa State, sheet resistance has the formula Rs = ρ/t, where Rs is sheet resistance, ρ is resistivity with units Ω·m, and t is thickness with units m (Iowa State, 2nd equation and 2nd paragraph); therefore, sheet resistance has units 2 has a sheet resistance of 2230 Ω (2.230 kΩ). It is the examiner’s position that given the small amount of PVDF present, there would not be a substantial impact on the sheet resistance of the graphene flakes and TiO2 in polymer binder given the large amount of graphene and TiO2 present (95 wt%), and thus the graphene flakes, i.e. conductive carbon flakes, and TiO2 in PVDF binder would have a sheet resistance in a range that overlaps or falls within with that presently claimed.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1) in view of Gruner et al. (U.S. Patent Application Publication 2014/0042390 A1) and the evidence provided by Peng et al. (The sheet resistance of graphene under contact and its effect on the derived specific contact resistivity, “Peng”), Daniyan et al. (Electrical Properties of Nano-TiO2 Thin Film Using Spin Coating Method, “Daniyan”), and Iowa State University (EE 432/532 Sheet resistance), hereinafter “modified Hafiz”, as applied to claims 1 and 9 above, and further in view of Alvarez et al. (US 2012/0312102 A1, “Alvarez”).
With respect to claims 4 and 12, modified Hafiz does not teach wherein at least one of the first and second layers comprises a piezoresistive material.

    PNG
    media_image3.png
    301
    566
    media_image3.png
    Greyscale
Alvarez teaches wherein the first layer comprises a piezoresistive material (see piezoresistive composition 101 sandwiched between electrodes 102 and 103, [0007], 
Modified Hafiz and Alvarez are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one of the first and second layers of modified Hafiz with the piezoresistive material of Alvarez in order to create a force sensor capable of reading Braille so as to verify the labeling on packaging containing active ingredients or components, such as medicaments or pharmaceuticals (Alvarez [0165]), which ensures that visually impaired individuals do not take incompatible medications at the same time.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1) in view of Gruner et al. (US 2014/0042390 A1) and the evidence provided by Peng et al. (The sheet resistance of graphene under contact and its effect on the derived specific contact resistivity), Daniyan et al. (Electrical Properties of Nano-TiO2 Thin Film Using Spin Coating Method, “Daniyan”), and Iowa State University (EE 432/532 Sheet resistance), hereinafter “modified Hafiz”, as applied to claim 9 above and further in view of Crisp (US 2010/0069813 A1).
With respect to claim 11
Crisp teaches conductive flakes oriented to overlap each other such that the conductive flakes maintain the conductivity of the layer even as the layered structure bends (Abstract, [0014], and [0024]).
Modified Hafiz and Crisp are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the first and second layers of Hafiz with the conductive flakes embedded in a polymer binder of Gruner which are oriented to overlap like those taught by Crisp in order to create an implantable medical device with improved fracture strength that maintains conductivity even as the device bends.

Response to Arguments
Due to the amendments to claims 1, 9, and 17, the previous 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections set forth in the Office action mailed 14 September 2020 have been withdrawn. However, as set forth above in the 35 U.S.C. 112 rejections, claims 1-2, 4, 6-12, and 14-17 remain rejected under 35 U.S.C. 112(a).
Applicant’s arguments filed 16 November 2020 regarding the 35 U.S.C. 103 rejections of claims 1-2, 4, and 6-8 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hafiz et al. (US 2016/0005509 A1) in view of Gruner et al. (US 2014/0042390 A1) and the evidence provided by Peng et al. (The sheet resistance of graphene under contact and its effect on the derived specific contact resistivity, “Peng”), Daniyan et al. (Electrical Properties of Nano-TiO2 Thin Film Using Spin Coating Method, “Daniyan”), and Iowa State University (EE 432/532 Sheet resistance) for claims 1-2 and 6-8 and further in view of Alvarez et al. (US 2012/0312102 A1, “Alvarez”) for claim 4 as set forth above.
The 35 U.S.C. 103 rejection of claim 17 over Torimitsu et al. (WO 2013/073673 A1) in view of Professional Plastics (Electrical Properties of Plastic Materials) has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hafiz et al. (US 2016/0005509 A1) in view of Gruner et al. (US 2014/0042390 A1) and the evidence provided by Peng et al. (The sheet resistance of graphene under contact and its effect on the derived specific contact resistivity), Daniyan et al. (Electrical Properties of Nano-TiO2 Thin Film Using Spin Coating Method) and Iowa State University (EE 432/532 Sheet resistance), as set forth above.
Applicant's arguments filed 16 November 2020 regarding the 35 U.S.C. 103 rejections of claims 9-12 and 14-16 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 9-12 and 14-16 over Hafiz et al. (US 2016/0005509 A1, “Hafiz”) in view of Gruner et al. (US 2014/0042390 A1, “Gruner”), the examiner respectfully disagrees. Applicant argues that the prior art does not teach nor suggest the claim as amended. Specifically, Applicant argues that the prior art of record does not teach wherein the substrate and the second layer are an electrically conductive material with a specific sheet resistance always less than 10 kΩ, nor does it teach or suggest wherein each of the first and second layers are no more than one tenth of the thickness of the 
However, the fact remains that Hafiz teaches a layered structure comprising a substrate, a first layer over the substrate, and a second layer over the first layer, wherein the substrate and the second layer are electrically conductive material ([0031]). Hafiz defines “electrically conductive” to mean an object having a specific sheet resistance of less than 10 kΩ ([0021]). Thus, the substrate is an electrically conductive material having a specific sheet resistance always less than 10 kΩ as claimed. Hafiz additionally discloses the use of conductive polymers as the material for the second layer ([0029] and [0032]) but does not disclose wherein the second layer is made from conductive flakes in polymer binder. However, Gruner teaches conductive graphene flakes in polyvinylidene fluoride (PVDF) binder provide enhanced fracture strength ([0020], [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the second layer of Hafiz to be the graphene flakes in PVDF binder in order to provide a layer with enhanced fracture strength. As evidenced by Peng and Iowa State University, graphene has a sheet resistance of 1840 Ω (1.840 kΩ) and as evidenced by Daniyan, TiO2 has a sheet resistance of 2230 Ω (2.230 kΩ); given the small amount of PVDF binder present (5 wt%, Gruner [0080], meaning there is 95 wt% graphene flakes and TiO2), it is the examiner’s position that the sheet resistance of the graphene flakes and TiO2 in PVDF binder would not differ much from that disclosed by Peng and would fall within the claimed range. Further, Hafiz teaches wherein each of the first and second layers are no more than one tenth of the thickness of the substrate ([0028] and [0031]) such that the embodiments significantly maintain the base shape, The 35 U.S.C. 103 rejections of claims 9-11 and 14-16 over Hafiz in view of Gruner are maintained in view of the evidence provided by Peng, Daniyan, and Iowa State University, and the 35 U.S.C. 103 rejection of claim 12 over Hafiz in view of Gruner and Crisp are maintained in view of the evidence provided by Peng, Daniyan, and Iowa State University.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787